Citation Nr: 0513343	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  99-19 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to VA benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The appellant had a single period of active service from June 
1976 to January 1978.  

By administrative decisions in April 1979 and January 1994, 
the RO found that the character of the appellant's discharge 
from service was a bar to VA benefits under the provisions of 
38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c)(6) (formerly 
38 U.S.C. § 3103(a) and VAR 1012(c)(6), respectively).  The 
appellant was notified of these decisions and did not appeal.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a July 1999 administrative 
decision by the Detroit RO which found that new and material 
evidence had not been submitted to reopen the claim for 
benefits that were denied based on the character of the 
appellant's discharge from service.  The Board remanded the 
appeal to the RO for additional development in April and 
August 2001.  In April 2003, the Board reopened the claim and 
remanded the appeal for additional development.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The appellant entered active military service in June 
1976 and received a discharge Under Other Than Honorable 
Conditions in January 1978.  

3.  During his period of active service, the appellant was 
absent without leave (AWOL) for 237 days.  

4.  There were no compelling circumstances to warrant the 
appellant's prolonged AWOL.  

5.  The appellant was not insane at the time that he went 
AWOL.  


CONCLUSION OF LAW

The character of the appellant's discharge is considered a 
bar to the receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 
5303 (West 2002); 38 C.F.R. § 3.12 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision (in this case an administrative 
decision), the AOJ did not err in not providing such notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.  

The Board concludes that information and discussions as 
contained in the July 1999 administrative decision, the 
August 1999 statement of the case, the September 2000, 
October 2002, and November 2004, supplemental statements of 
the case (SSOC), the April and August 2001 Board remands , 
and the April 2003 Board decision to reopen and remand, and 
in letters sent to the appellant in March and July 2001, May 
2002, and July 2003 have provided him with sufficient 
information regarding the applicable regulations.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify him what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that the record has been fully developed, and 
that it is difficult to discern what further guidance VA 
could have provided to the appellant regarding what 
additional evidence he should submit to substantiate his 
claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  There is no indication that there is additional 
evidence to obtain; there is no additional notice that should 
be provided; and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the appellant.  The Board concludes that any 
such error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background

The service personnel records show that the appellant 
accepted a four year enlistment in the U.S. Navy on June 11, 
1976.  His Enlisted Classification Record showed that he had 
a high school diploma, a half year of business law, and a 
half year of business math.  On a report of medical history 
for enlistment, the appellant specifically denied any history 
of drug use, treatment for mental problems, or any history of 
depression, excessive worry, nervous trouble, or loss of 
memory or amnesia.  On examination, his psychiatric status 
was normal.  

On March 10, 1977, the appellant received two non-judicial 
punishments for disrespect toward a commissioned officer and 
disrespect toward a superior Petty Officer.  Punishment 
included 30 days confinement in the brig (correctional 
custody).  He was informed that he would be retained in 
service, but counseled that further misconduct or inferior 
performance may result in administrative discharge under 
other than honorable conditions.  

A discharge examination on March 31, 1977 showed no pertinent 
complaints or abnormalities referable to any psychiatric 
problems.  On examination, his psychiatric status was normal.  
The purpose of the examination was to determine his health 
prior to his release from service.  

The service personnel records show that the appellant, 
without authority, went absent without leave (AWOL) on March 
31, 1977 and remained so until November 23, 1977.  Upon his 
return to military authorities, he was counseled that further 
misconduct or inferior performance may result in 
administrative discharge under other than honorable 
conditions.  

In December 1977, the appellant received non-judicial 
punishment for failure to obey regulations by bringing 
alcoholic beverages into the barracks.  

In January 1978, the appellant was discharged from service 
under other than honorable conditions.  

In January 1992, the Department of the Navy, Naval Discharge 
Review Board (NDRB) upgraded the character of the appellant's 
discharge to Under Honorable Conditions (General).  The 
decision indicated that there was no credible evidence to 
support the appellant's claim that his unauthorized absence 
for 237 days was the result of a misunderstanding.  It also 
found that the Under Other Than Honorable discharge was not 
too harsh for the length of his unauthorized absence.  The 
NDRB voted to change the character of the discharge but was 
unanimous that the reason for discharge should not be 
changed.  

Private medical records received at various times from 1980 
to the present show that the appellant was first seen for 
psychiatric evaluation in 1974, prior to enlistment into 
military service.  In June 1974, while he was in the 11th 
grade, the appellant was brought to a community mental health 
service facility by his father because of drug use.  The 
impression was hysterical neurosis.  The appellant's father 
was not interested in therapy and did not return for a 
follow-up appointment in July 1974.  The appellant was seen 
again in July 1975 because of drug use, and was reportedly 
taken to a drug treatment center in Chicago by an aunt.  The 
diagnosis was unchanged.  The appellant was not seen again 
until January 1979.  The diagnosis in 1979 was rule out 
chronic undifferentiated schizophrenia.  Schizophrenia, 
paranoid type, sub-chronic with acute exacerbation was 
diagnosed in July 1980.  

The claims file was reviewed by a VA psychologist in May 
2004.  The psychologist stated that the appellant's flattened 
affect, agitated behavior, hearing voices, and poor judgment 
were more consistent with the early phases of schizophrenia 
that any sort of neurotic disorder.  He opined that if the 
appellant entered service with premorbid schizophrenia, it 
was likely that the disease process was exacerbated by 
service and affected his judgment.  

Law & Regulations

A person discharged under conditions other than honorable on 
the basis of an AWOL period of at least 180 days is barred 
from receipt of VA benefits "unless such person demonstrates 
to the satisfaction of the Secretary that there are 
compelling circumstances to warrant such prolonged 
unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. 
§ 3.12(c)(6).  

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence.  

(i) Length and character of service exclusive of the period 
of prolonged AWOL. Service exclusive of the period of 
prolonged AWOL should generally be of such quality and length 
that it can be characterized as honest, faithful and 
meritorious and of benefit to the Nation.  

(ii) Reasons for going AWOL.  Reasons which are entitled to 
be given consideration when offered by the claimant include 
family emergencies or obligations, or similar types of 
obligations or duties owed to third parties.  The reasons for 
going AWOL should be evaluated in terms of the person's age, 
cultural background, educational level and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself, and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds of other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began.  

(iii) A valid legal defense exists for the absence which 
would have precluded a conviction for AWOL.  Compelling 
circumstances could occur as a matter of law if the absence 
could not validly be charged as, or lead to a conviction of, 
an offense under the Uniform Code of Military Justice.  38 
C.F.R. § 3.12(c)(6)(i-iii).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides. 38 C.F.R. § 3.354(a).  

The health-care and related benefits authorized by chapter 17 
of title 38, United States Code shall be provided to certain 
former service persons with administrative discharges under 
other than honorable conditions for any disability incurred 
or aggravated during active military, naval, or air service 
in line of duty.  However, such benefits may not be furnished 
for any disability incurred or aggravated during a period of 
service terminated by a bad conduct discharge or when one of 
the bars listed in § 3.12(c) applies.  38 C.F.R. § 3.360.  

Analysis

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the claimant's service for 
purposes of establishing basic eligibility.  Applicable laws 
and regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. §§ 101(2), 101(18); 38 C.F.R. 
§ 3.12(a).  

In this case, the appellant has offered several explanations 
for why he was AWOL during service.  Initially, he contended 
that he was not AWOL, but rather a misunderstanding and that 
he was told by his commanding officer that because his ship 
was going on sea duty, he could go home and that they would 
send him his discharge papers at a later date.  More 
recently, he asserted that he was mentally ill during service 
and was unable to complete his military service.  He has also 
asserted that his wife was pregnant when he went AWOL.  He 
did not elaborate any further on the latter claim.  

The appellant offered no credible evidence to support his 
claim that his AWOL status was a "misunderstanding" when he 
presented his case before the NDRB for in January 1992, nor 
has he offered any new or additional evidence to support that 
position now.  The evidentiary record shows that on March 10, 
1977 he received a nonjudicial punishment, which included 
confinement to the Brig (correctional custody) for 30 days.  
On March 31, 1977, he was given a discharge examination, 
after which, he apparently left the Naval Station and went 
AWOL for 237 days.  It should be noted that the NDRB 
concluded that the under other than honorable discharge by 
the service in 1978 was consistent with the severity of his 
offense and was not too harsh.  Nonetheless, they decided to 
upgrade the character to an honorable (general), but not to 
disturb the underlying basis for the discharge.  

The record shows that the appellant had a high school 
education which included a semester of business law.  While 
one would not expect him to understand complex legal matters, 
there is nothing in the record to suggest that he lacked the 
mental capacity to understand the nature of his service 
contractual obligation.  The appellant completed basic and 
advance training and was assigned to a permanent duty station 
for several months when he went AWOL.  Therefore, at the very 
least, he had a rudimentary understanding of military 
procedures.  To believe that he could simply walk away from 
his ship without written orders, turning in any of his gear 
(equipment), or clearing base, is not reasonable.  

As to his claim of mental illness, the appellant does not 
assert that he was insane or that he was mentally impaired 
when he went AWOL, only that he was too ill to complete his 
military obligation.  

VA regulations define an insane person as one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R§ 3.354(a).  The regulations provides for three 
circumstances which the United States Court of Appeals for 
Veterans Claims (noting the "obvious drafting defects" of 
the regulation) indicated should be modified by applying the 
phrase "due to a disease."  Zang v. Brown, 8 Vet. App. 246, 
252-53 (1995).  When the question is whether an individual 
was insane at the time of an offense leading to his court-
martial or discharge, the rating agency will base its 
decision on all the evidence procurable relating to the 
period involved, and apply the definition of paragraph (a).  
38 C.F.R. § 3.354(b).  

The General Counsel of VA, in May 1997, discussed the 
intended parameters of the types of behavior which were 
defined as insanity in 38 C.F.R§ 3.354(a).  It was indicated 
that behavior involving a minor episode or episodes of 
disorderly conduct or eccentricity did not fall within the 
definition of insanity in that regulation.  It was further 
indicated that a determination of the extent to which an 
individual's behavior must deviate from his normal method of 
behavior could best be resolved by adjudicative personnel on 
a case-by-case basis in light of the authorities defining the 
scope of the term insanity.  It was stated that the phrase 
"interferes with the peace of society" in the regulation 
referred to behavior which disrupted the legal order of 
society.  It was stated that the term "become antisocial" 
in the regulation referred to the development of behavior 
which was hostile or harmful to others in a manner which 
deviated sharply from the social norm and which was not 
attributable to a personality disorder.  It was indicated 
that the reference in the regulation to "accepted standards 
of the community to which by birth and education" an 
individual belonged required consideration of an individual's 
ethnic and cultural background and level of education.  It 
was stated that the regulatory reference to "social customs 
of the community" in which an individual resided required 
assessment of an individual's conduct with regard to the 
contemporary values and customs of the community at large.  
The opinion also held that behavior which is generally 
attributable to a substance-abuse disorder does not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior.  VAOPGCPREC 20-97 (May 22, 1997).  

With the above criteria in mind, the Board finds no merit to 
the defense of insanity.  While the appellant is competent to 
offer evidence as to symptoms he experiences, he is not 
competent to provide an opinion as to issues requiring 
medical knowledge, such as whether he was insane.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  There is no contemporaneous evidence 
of record to support the assertion that the appellant was 
"insane" at the time he went AWOL which led to his court 
marital and discharge as that term is defined by 38 C.F.R. 
§ 3.354; Zang, 8 Vet. App. at 246; VAOPGCPREC 20-97.  As 
noted above, there is no evidence of any psychiatric 
symptoms, manifestations, or diagnosis in service.  The 
strongest evidence against a claim of insanity was his normal 
psychiatric status on examination the very day he went AWOL.  
Furthermore, there was no evidence of any active psychiatric 
symptoms or manifestations on psychiatric examination prior 
to his discharge from service in December 1977.  At that 
time, the examiner stated that the appellant was neither 
psychotic nor suffering from any other psychiatric conditions 
which would render him either unable to distinguish between 
right from wrong, or incapable of adhering to the right; 
either now or in the past.  

The Board has considered the VA psychologist's opinion in May 
2004, to the effect that the appellant may have had premorbid 
schizophrenia when he entered service and that this may have 
affected his judgment.  However, the psychologist's opinion 
was based on assumptions and facts not shown by any objective 
evidence in the record, and is purely speculative.  The 
psychologist statement to the effect  that the record showed 
the appellant exhibited pre-service symptoms of auditory 
hallucinations, flattened affect, and agitated behavior was 
inaccurate.  No such symptoms or manifestations were noted on 
either of the two pre-service private psychiatric evaluations 
in 1974 and 1975 and, in fact, were not indicated until 1979.  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Reonal v. Brown, 5 Vet. App. 458, 461 
(1999) (A medical opinion based on an inaccurate factual 
premise is not probative.)  Thus, the Board finds the opinion 
is of no probative value.  

Lastly, the appellant's assertion that his wife was pregnant 
when he went AWOL is, in and of itself, not compelling.  
While a birth certificate of record shows that he is the 
father of a girl born April 27, 1977, he was not married at 
the time he went AWOL.  The fact that a women was pregnant 
with the appellant's baby is not a sufficient reason to find 
that there was a "family emergency."  The appellant has not 
provided any evidence to suggest that the pregnancy was 
complicated or that he was in any way involved in the health 
and welfare of the mother or the pending delivery.  In fact, 
other then referring to his wife being pregnant (see July 
2003 statement), he has never suggested that this event 
played any role in his going AWOL.  

The appellant's statements are viewed by the Board as self-
serving and lacking in credibility in light of the fact that, 
except for fathering a child, they are not supported by any 
contemporaneous evidence.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [holding that interest in the outcome of a 
proceeding may affect the credibility of testimony].  

In the opinion of the Board, the appellant has failed to 
demonstrate that there were compelling circumstances to 
warrant the AWOL which began in March 1977 and ended in 
November 1977.  Accordingly, the appellant's discharge under 
conditions other than honorable on the basis of an AWOL 
period of at least 180 days is a bar to his receipt of VA 
benefits.  

Inasmuch as the appellant is not entitled to VA benefits 
because of one of the bars listed in 38 C.F.R. § 3.12(c), VA 
healthcare benefits under chapter 17 of title 38, United 
States Code, may not be furnished.  


ORDER

As the character of the appellant's discharge from service 
constitutes a bar to certain VA benefits, the appeal is 
denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


